Citation Nr: 1007719	
Decision Date: 03/02/10    Archive Date: 03/11/10

DOCKET NO.  07-39 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Whether the 20 percent rating for degenerative disc disease 
of the lumbar spine with fecal incontinence and syncope is 
proper.


REPRESENTATION

Veteran represented by:	Elie Halpern, Attorney at Law


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
September 1986 to May 1990.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in April 2007 of a Department 
of Veterans Affairs (VA) Regional Office (RO).

The rating of degenerative disc disease of the lumbar spine 
with fecal incontinence and syncope is REMANDED to the RO via 
the Appeals Management Center in Washington, DC.  


REMAND 

In a rating decision in April 2001, the RO increased the 
rating for degenerative disc disease of the lumbar spine to 
40 percent and assigned a separate rating of 40 percent for 
voiding dysfunction, each rating was effective December 15, 
1998.  

In a rating decision in May 2005, the RO continued the 40 
percent rating for degenerative disc disease of the lumbar 
spine and included fecal incontinence and syncope as 
manifestations; continued the 40 percent rating for voiding 
dysfunction; and assigned a separate, 10 rating for right and 
left lower extremity radiculopathy, effective in July 2004.  
The combined rating was increased to 70 percent, effective in 
July 2004. 

In October 2006, the Veteran filed a claim for a total 
disability rating for compensation based on individual 
unemployability. 

The RO then afforded the Veteran a VA examination in March 
2007 to evaluate degenerative disc disease of the lumbar 
spine. 

In a rating decision in April 2007, the RO reduced the rating 
for degenerative disc disease of the lumbar spine with fecal 
incontinence and syncope from 40 percent to 20 percent 
effective October 25, 2006; continued the 40 percent rating 
for voiding dysfunction; and increased the separate ratings 
for right and left lower extremity radiculopathy, to 20 
percent each, effective in October 25, 2006.  The combined 
rating remained at 70 percent.  The Veteran appealed the 20 
percent rating for degenerative disc disease of the lumbar 
spine with fecal incontinence and syncope.

In a rating decision in November 2007, the RO granted a total 
disability rating for compensation based on individual 
unemployability, effective October 25, 2006. 

Where the reduction in a rating is considered warranted and 
the lower evaluation would result in a reduction of 
compensation payments currently being made, a rating 
proposing the reduction will be prepared and the Veteran 
notified of the proposed rating reduction.  38 C.F.R. 
§ 3.105(e). 

In this case, the rating reduction from 40 percent to 20 
percent for degenerative disc disease of the lumbar spine 
with fecal incontinence and syncope did not result in a 
reduction of compensation as the combined rating remained 
unchanged at 70 percent, which was the rate at which the 
Veteran was being paid, and 38 C.F.R. § 105(e), requiring a 
rating proposing the rating reduction, does not apply. 

But as the 40 percent rating for degenerative disc disease of 
the lumbar spine had been in effect since 1998 and at the 
same level for 5 years or more, the provisions of 38 C.F.R. 
§ 3.344 do apply. 

Under 38 C.F.R. § 3.344, examinations less full and complete 
than the examinations on which payments were authorized or 
continued will not be used as a basis of a rating reduction.  



The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.   

As the Veteran was not provided notice to comply with the 
requirements of the VCAA, and in order to ensure procedural 
due process, the claim is REMANDED for the following action:

1.  Furnish the Veteran VCAA notice, 
pertaining to a claim for increase to 
include notice of 38 C.F.R. § 3.344. 

2.  After the above development is 
completed, adjudicate the claim, 
applying 38 C.F.R. § 3.344.  If the 
benefit sought remains denied, furnish 
the Veteran and his attorney a 
supplemental statement of the case and 
return the case to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner. 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009)











 Department of Veterans Affairs


